           Case 9:20-cr-00034-DLC Document 6 Filed 08/12/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                            MISSOULA DIVISION


 UNITED STATES OF AMERICA,                   CR 20-34-M-DLC

                         Plaintiff,
                                             ORDER TO ISSUE WARRANT
             vs.

 JAROD BARTON SCHWAB,

                         Defendant.




      Based upon the United States’ motion, and good cause appearing in support

thereof,

      IT IS HEREBY ORDERED that the summons directing Jarod Barton

Schwab to appear for arraignment on August 20, 2020, at 1:30 p.m. is QUASHED

and the arraignment is VACATED.

      IT IS FURTHER ORDERED that the Clerk of Court issue an arrest warrant

for Jarod Barton Schwab.

      Dated this 12* day of August, 2020.




                                                                i
                                  ^--''Kathleen L. De oto
                                      United States Magistrate Judge

                                        1
